       Case 2:19-cv-02491-JAR-JPO Document 735 Filed 01/22/21 Page 1 of 6




                                    In the United States District Court
                                         for the District of Kansas



In re: CCA Recordings 2255 Litigation,
                          Petitioners,

v.                                                              Case No. 19-cv-2491-JAR-JPO

                                                                (This Document Relates to Case Nos. 14-
                                                                cr-20014-JAR-13, 15-cr-20006-JAR-1, 15-
                                                                cr-20020-JAR-5, United States v. Petsamai
                                                                Phommaseng, and Case Nos. 18-cv-2477-
                                                                JAR-JPO, 18-cv-2478-JAR-JPO, 18-cv-
                                                                2479-JAR-JPO, Petsamai Phommaseng v.
                                                                United States)
United States of America.
                                    Respondent.



                                     MEMORANDUM AND ORDER

         This matter is before the Court on Petitioner Petsamai Phommaseng’s Motion under 28

U.S.C. § 2255 to Vacate and Discharge with Prejudice under 28 U.S.C. 2255, as supplemented

(Docs. 550, 583).1 In his motion, Petitioner seeks relief on three grounds, including that defense

counsel provided ineffective assistance by failing to file a notice of appeal.2 The government has

responded.3 Having carefully reviewed the record and the arguments presented, the Court

exercises its discretion and orders the parties to expand the record as set forth below.




         1
          Unless otherwise specified, citations prefaced with “Doc.” refer to filings and docket entries in the
underlying criminal case, D. Kan. No. 15-20020-JAR-5.
         2
             Doc. 550 at 11–12.
         3
             Doc. 579.




                                                          1
       Case 2:19-cv-02491-JAR-JPO Document 735 Filed 01/22/21 Page 2 of 6




I.      Factual and Procedural Background

        Petitioner was charged in the District of Kansas in three separate cases, alleging

numerous drug trafficking, conspiracy, and firearm charges.4 On April 26, 2016, while

represented by attorney Jacquelyn Rokusek, Petitioner pleaded guilty in each case pursuant to

Fed. R. Crim. P. 11(c)(1)(C) and entered into three separate written plea agreements.5 In the

second case, No. 15-20006, Petitioner entered a conditional plea, reserving the right to appeal the

Court’s October 12, 2015 order denying his motion to suppress evidence obtained as a result of a

January 21, 2015 traffic stop and subsequent search.6

        The Court proceeded to sentence Petitioner, in three separate sentencing hearings, to 180

months’ imprisonment in each case, to run concurrently to the other two cases. On August 16,

2017, this Court sentenced Petitioner in Case No. 15-20006 to 120 months’ imprisonment on the

§ 924(c) count and possession count, to be served concurrently, and 60 months’ imprisonment on

the § 922(g) count, to be served consecutively, followed by a five-year term of supervised

release.7 On October 2, 2017, this Court sentenced Petitioner as follows: (1) in Case No. 14-

20014, 180 months’ imprisonment, to be served concurrently with the sentences imposed in Case

Nos. 15-20006 and 15-20020, followed by a five-year term of supervised release;8 and (2) in

Case No. 15-20020, 180 months’ imprisonment, to be served concurrently with the sentences


        4
            See D. Kan. No. 15-20006-JAR-1 (charging Petitioner with being a user of methamphetamine in
possession of a firearm, using and carrying a firearm during and in relation to a drug trafficking crime, and
possessing with intent to distribute methamphetamine); D. Kan. No. 15-20020-JAR-5 (conspiracy to manufacture,
distribute, and possess with intent to distribute 50 grams or more of methamphetamine and using a communication
facility to commit the conspiracy charge); D. Kan. No. 14-20014-JAR-13 (conspiracy to distribute and possess with
intent to distribute 50 grams or more of methamphetamine).
        5
          D. Kan. No. 14-20014-JAR, Docs. 475–78; D. Kan. No. 15-20006-JAR, Docs. 90–94; D. Kan. No. 15-
20020-JAR, Docs. 244–47.
        6
            D. Kan. No. 15-20006-JAR, Doc. 94, at 15–16.
        7
            Id. Doc. 174. Judgment was entered on August 22, 2017.
        8
            D. Kan. No. 14-20014-JAR, Doc. 688.




                                                        2
         Case 2:19-cv-02491-JAR-JPO Document 735 Filed 01/22/21 Page 3 of 6




imposed in Case Nos. 14-20014 and 15-20006, followed by a five-year term of supervise

release.9

         On October 19, 2017, Petitioner filed a pro se notice of appeal that was filed and

docketed under all three cases, but raised only the suppression issue on appeal.10 Because

judgment in 15-20006 was entered August 22, 2017, however, the government argued that the

notice of appeal was outside the fourteen-day appeal window and should be dismissed as

untimely.11 Defendant moved to voluntarily dismiss his appeal, which the Tenth Circuit

granted.12

         On September 6, 2018, the Federal Public Defender filed a § 2255 motion on behalf of

Petitioner in all three underlying criminal cases asserting three grounds for relief: (1) the

government violated his Sixth Amendment right to confidential attorney-client communications

when it allegedly obtained soundless video recordings of his meetings with counsel while he was

incarcerated at Corrections Corporation of America (“CCA”);13 (2) Rokusek provided ineffective

assistance of counsel when she failed to timely file a notice of appeal; and (3) Rokusek provided

ineffective assistance of counsel when she failed to adequately challenge the drug quantity

attributed to him.14

         On January 17, 2019, Petitioner supplemented his § 2255 motion to claim that the

government accessed and obtained audio recordings of at least 76 phone calls he made to his



         9
             Doc. 463.
         10
              Tenth Circuit Case No. 17-3225(L), Doc. 01019964727 (Appellant’s Opening Brief).
         11
              Id. Doc. 010110011543.
         12
              Id. Doc. 010110034475 (Aug. 18, 2018 Order).
         13
              That facility has since been renamed CoreCivic. For convenience, the Court refers to it as CCA in this
Order.
         14
              Doc. 550.




                                                            3
       Case 2:19-cv-02491-JAR-JPO Document 735 Filed 01/22/21 Page 4 of 6




counsel from CCA.15 The government responded, arguing (1) Ground 1 should be dismissed as

procedurally barred or, in the alternative, denied on the merits without an evidentiary hearing; (2)

an evidentiary hearing should be held on Ground 2; and (3) Ground 3 should be denied on the

merits without an evidentiary hearing.16

II.     Discussion

        Petitioner claims that Rokusek disregarded his instructions to file a notice of appeal of the

suppression order. The government states that Rokusek declined its request to provide an

affidavit in response to Petitioner’s claim. While it is clear that Petitioner reserved the right to

appeal the denial of the suppression regarding a traffic stop and a search in his Rule 11(c)(1)(C)

conditional plea agreement, he offers no evidence that he directed Rokusek to file a notice of

appeal beyond the assertions in his motion, leaving the record unclear whether he and counsel

discussed filing an appeal following the August 16, 2017 sentencing.

        A particularized claim that counsel failed to file a notice of appeal despite a timely

request from the defendant is generally sufficient to warrant relief.17 “[A] lawyer who disregards

specific instructions to perfect a criminal appeal acts in a manner that is both professionally

unreasonable and presumptively prejudicial.”18 The proper remedy if counsel failed to file an

appeal is to vacate Petitioner’s sentence and allow him to be resentenced so that he may perfect

an appeal.19 “But this does not imply that a habeas petitioner is automatically entitled to an



        15
             Doc. 583.
        16
             Doc. 597.
        17
          United States v. Jasso Chavero, 630 F. App’x 866, 868 (10th Cir. 2015) (citing United States v. Snitz,
342 F.3d 1154, 1155–56 (10th Cir. 2013)).
        18
          Snitz, 342 F.3d at 1155–56; see also Garza v. Idaho, 139 S. Ct. 738, 744 (2019) (“[P]rejudice is
presumed ‘when counsel’s constitutionally deficient performance deprives a defendant of an appeal that he
otherwise would have taken.’” (quoting Roe v. Flores-Ortega, 528 U.S. 470, 484 (2000))).
        19
             United States v. Moore, 83 F.3d 1231, 1233 (10th Cir. 1996).




                                                          4
      Case 2:19-cv-02491-JAR-JPO Document 735 Filed 01/22/21 Page 5 of 6




evidentiary hearing merely because he makes a bald allegation that his attorney refused to file an

appeal.”20 The Tenth Circuit has noted that the district court retains the “flexibility” or discretion

“to utilize alternative methods to expand the record without conducting an extensive hearing.”21

The Supreme Court has said that a § 2255 movant is not always entitled to a full hearing simply

because the record “does not conclusively and expressly belie his claim.”22 District courts retain

the “discretion to exercise their common sense” and dispose of these issues without a hearing

when a movant’s factual allegations are “vague, conclusory, or palpably incredible.”23

       “[T]he crux of [a defendant’s] § 2255 case” is “whether or not [he] instructed his attorney

to file a notice of appeal.”24 At this point, however, the Court declines to order an evidentiary

hearing on this claim without first exercising its discretion to develop the record on this issue.

Accordingly, the Court will give both sides 30 days to expand the record in order to determine

whether Petitioner made such a request. Petitioner is expected to supply a sworn statement

setting forth the factual details in support of his claim that he requested his counsel to file a

notice of appeal, including but not limited to the time, place, and manner of any discussion(s)

between himself and Rokusek, the details of their discussion(s), and “any other detail which

would lend the requisite specificity or credibility to this allegation.”25 The government is

expected to submit an affidavit from Rokusek on the specific facts and circumstances

surrounding her failure to file an appeal. Although Rokusek declined the government’s initial

request, the Court is confident she will comply with an order from the Court directing her to do


       20
            United States v. Harrison, 375 F. App’x 830, 833 (10th Cir. 2010).
       21
            United States v. Lee-Speight, 529 F. App’x 903, 907 n.5 (10th Cir. 2013).
       22
            Machibroda v. United States, 368 U.S. 487, 495 (1962).
       23
            Id. at 495–96.
       24
            United States v. Garrett, 402 F.3d 1262, 1266 (10th Cir. 2005) (remanding for a hearing on this issue).
       25
            United States v. Lester, No. 09-40074-SAC, 2011 WL 3489994, at *7 (D. Kan. Aug. 10, 2011).




                                                          5
       Case 2:19-cv-02491-JAR-JPO Document 735 Filed 01/22/21 Page 6 of 6




so.26 The Court will determine the need for an evidentiary hearing after reviewing the expanded

record. The Court defers ruling on Grounds 1 and 3 at this time.

        IT IS THEREFORE ORDERED BY THE COURT that both sides will have 30 days

from the date of this Order to expand the record as discussed above.

        IT IS SO ORDERED.

        Dated: January 22, 2021
                                                      S/ Julie A. Robinson
                                                     JULIE A. ROBINSON
                                                     CHIEF UNITED STATES DISTRICT JUDGE




        26
            See United States v. Pinson, 584 F.3d 972, 978 (10th Cir. 2009) (holding when a habeas petitioner claims
ineffective assistance of counsel, he impliedly waives attorney-client privilege with respect to communications with
his attorney necessary to prove or disprove the claim).




                                                         6
